     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 1 of 36




Huguette Nicole Young, Ph.D.
24968 Lawrence Road
Junction City, OR 97448
Phone: 415-948-8076
E-mail: ​hn_young@yahoo.com
Pro se



                                  United States District Court
                                      District of Nevada
                                        Reno Division


HUGUETTE NICOLE YOUNG,          )                     CASE NO.
Plaintiff,                      )
                                )
v.                              )
                                )
AARON FORD, IN HIS OFFICIAL     )
CAPACITY AS ATTORNEY GENERAL )
OF THE STATE OF NEVADA,         )
Defendant                       )
                                )
_______________________________ )
                                )

      Verified Complaint for Declaratory and Emergency Injunctive Relief

Plaintiff complains as follows:



                                         Introduction

        1. This is a constitutional challenge to Directive 024 issued by the governor of Nevada,

Steve Sisolak, on June 24, 2020 (​effective June 25, 2020), stating:




Verified Complaint                            1
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 2 of 36




“Individuals not exempted by this Directive or guidance issued by the Nevada Health Response
shall be required to cover their nose and mouth with a mask or face covering when in public
space, whether publicly owned or privately owned where the public has access by right or
invitation, express or implied, whether by payment of money or not.”

        2. Directive 024 violates plaintiff’s First Amendment right of free speech under the

United States Constitution by literally blocking plaintiff’s ability to speak audibly and clearly

while wearing a face mask, so much so that many like plaintiff who are rightfully offended by

blanket face mask orders (that appear, in the absence of transparency, to be based mostly on

political power grabbing in the face of unjustified hysteria) refer to face mask orders under these

conditions as muzzle orders.

        3. The government, including Governor Sisolak, may violate plaintiff’s right to free

speech with a law, order, or rule if the government can do two things: 1) The government shows

a compelling public interest in issuing the rule that outweighs violating plaintiff’s rights, and 2)

the law addresses the compelling public interest in the most specific and effective way possible

so as to be least intrusive on plaintiff’s rights. This is referred to as a strict scrutiny standard of

review, and the court must apply this standard to any law, order, or rule that infringes upon the

most fundamental of all human rights. The First Amendment right to free speech falls into the

category of rights that require the highest level of protection, and therefore a law like Directive

024, which infringes on plaintiff’s right to free speech, must pass strict scrutiny.

        4. The federal government has not issued face mask requirements in any jurisdiction,

only state and local governments have done so. However, many health experts and scientists in

the federal government who should know better are purposely skewing scientific data to make it

appear Covid-19 is a public health disaster and to imply that requiring face masks is the best way



Verified Complaint                              2
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 3 of 36




to address this public health disaster, thereby giving the appearance that face mask orders like

Directive 024 pass both prongs of the strict scrutiny test. This is a fallacy.

        5. The most reliable scientific data to date shows all state and local face mask orders,

including Directive 024, fail both prongs of the strict scrutiny test because 1) as of June, 2020,

there is no state, county, or city in the United States that has shown Covid-29 qualifies as a

public health disaster (or even an imminent public health disaster) within its jurisdiction, at least

not a disaster that is worse than the flu in terms of estimated number of deaths and estimated

number of people infected, and 2) face mask requirements like Directive 024 most likely lead to

a significant increase in spread of the virus through surface contacts while having little to no

effect on spread of the virus through the air (at least no effect that can not just as easily be

achieved by having all infected persons cough into the crooks of their elbows), resulting in a net

increase in spread of the virus. This is in addition to mounting scientific data showing prolonged

face mask use cuts down on oxygen intake for the individual and may cause long term health

problems, a concern that is particularly applicable to employees at places like Walmart and

Costco who are required to wear face masks 40 to 60 hours a week.



              Experts have known Covid-19 is not a pandemic since February, 2020

        6. While lay people, politicians, and judges have been left helpless and at the mercy of

health experts claiming “we just don’t know enough” during the first lockdown phase of

Covid-19 disease, we are too far along now and have learned more than enough about the

Covid-19 disease to allow the same set of health experts to hoodwink us into a second round of

unjustified rights violations. Based on preliminary data out of China, as early as February,



Verified Complaint                              3
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 4 of 36




2020, public health officials Anthony Fauci and Robert Redfield, heads of the National Institutes

of Allergies and Infectious Diseases (NIAID) and the Centers for Disease Control and

Prevention (CDC), respectively, and current members of the Presidential Task Force on

Coronavirus, acknowledged that Covid-19 was probably not as deadly of a virus as first thought

and may end up being close to the seasonal flu in number of deaths and number of people

infected (scientists use these two numbers -- number and deaths and number of people infected --

to calculate something called the “mortality rate” or “case fatality rate” of a virus, which is the

single most important number in determining whether a virus qualifies as a public health

emergency).

        7. On February 28, 2020, Fauci and Redfield wrote in an editorial in the New England

Journal of Medicine:

        “The case fatality rate (of Covid-19) may be considerably less than 1%. This suggests
        that the overall clinical consequences of Covid-19 may ultimately be more akin to those
        of a severe seasonal influenza (which has a case fatality rate of approximately 0.1%) or a
        pandemic influenza (similar to those in 1957 and 1968) rather than a disease similar to
        SARS or MERS, which have had case fatality rates of 9 to 10% and 36%, respectively.”
        (“​Covid-19 — Navigating the Uncharted,” ​N Engl J Med 2020; 382:1268-1269
        DOI: 10.1056/NEJMe2002387)


        8. Neither Fauci nor Redfield have retracted nor modified this prediction about Covid-19

in any official manner since February, 2020, and most scientific data since the publication of this

article have verified that Covid-19 is akin to the seasonal flu in mortality rate. This

unfortunately has not stopped Fauci from spinning Covid-19 as a public health disaster in the

media. On March 27, 2020, Fauci told Comedy Central host Trevor Noah, “The mortality rate of

[COVID-19] is about 10 times [flu] - it’s at least 1%” (From “Dr. Fauci Answers Trevor’s

Questions About Coronavirus | The Daily Social Distancing Show” at


Verified Complaint                             4
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 5 of 36




https://www.youtube.com/watch?v=8A3jiM2FNR8, time marker 1:11). Fauci purposely

neglects to mention that even if the mortality rate of Covid-19 is “about 10 times the flu” (which

is not what Fauci claims in writing when speaking to other scientists), the mortality rate of

Covid-19 would still be 10 times and 30 times lower than SARS and MERS, respectively (which

had mortality rates of 10% and 30%, respectively), and it is highly debatable whether Covid-19

would qualify as a public health emergency even if its mortality rate were “10 times higher” than

the flu.

           9. That the general consensus in the scientific community from early data out of China is

that Covid-19 was not nearly as deadly as originally thought was confirmed by Deborah Birx,

another member of the Presidential Task Force on Coronavirus, who said in response to an

reporter’s question on March 31, 2020, about why there was no general lockdown ordered to

stop the spread of Covid-19 in the United States:

           “I was overseas when this happened, in Africa, and I think when you looked at the China
           data originally and you said, ‘Oh, well, there’s 20 million people in Wuhan and 80
           million people in Hubei and they come up with a number of 50,000 (deaths), you start
           thinking of this more like SARS than you do this kind of global pandemic. I mean I’ll just
           be frank. When I looked at it I was like, ‘Oh, well, this is not, you know, as close as
           those quarters are…’ so I think the medical community interpreted the Chinese data as
           this was serious but smaller than anyone expected. And so what was modeled was not a
           lockdown.” (From “March 31, 2020 | Members of the Coronavirus Task Force Hold a
           Press Briefing” at https://www.youtube.com/watch?v=e9v8ZZd1P0M, time marker
           3:50:22)


           Four ways experts and scientists may mislead the public on deadliness of Covid-19

           10. There are four main ways health officials and scientists who should know better may

mislead the public into believing Covid-19 is a public health emergency:

           i) Reporting a false or misleading number of deaths caused by Covid-19



Verified Complaint                              5
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 6 of 36




        ii) Reporting a false or misleading number of people infected by Covid-19

        iii) Focusing on number of deaths alone or number of people infected alone without
        pointing out that it is the combination of these two numbers that produces the most
        relevant number in determining whether Covid-19 is a public health emergency, i.e., the
        mortality rate

        iv) Blocking death statistics from being publicly available at the county level, increasing
        the likelihood for inaccurate & fraudulent data being reported at the state or national level
        for the most important statistics required to determine a public health emergency.

        11. In this constitutional challenge plaintiff outlines a standard approach lay people,

politicians, and judges can use to evaluate Covid-19 research data that addresses these four main

areas of confusion, relying on current scientific consensus. For instance, it is scientific

consensus that:

        i) The most accurate way to estimate the number of deaths due to a new epidemic like
        Covid-19 is to calculate the number of “excess deaths” during a particular time frame and
        specifically not rely on notoriously inaccurate death certificates.

        ii) The most accurate way to estimate the number of people infected by a virus like
        Covid-19 is through antibody test results and specifically not through RT-PCR test
        results.

        iii) The most accurate way to measure the deadliness of a virus like Covid-19 is to
        calculate the mortality rate of the virus using the most accurate data available from excess
        deaths and antibody testing.

        iv) The most accurate way to obtain excess death data is to have full transparency at the
        county level, including the county health official listing the total number of deaths ​from
        all causes​ reported from each hospital or city coroner within the county for public
        scrutiny.


        12. As of June, 2020, excess death data at the national level published by the CDC

indicate the number of excess deaths for the U.S. for the year 2020 will be around 50,000, or

about one-fourth the 200,000 deaths currently estimated for Covid-19 for 2020 based on

inaccurate death certificate data. Also as of June, 2020, the most accurate antibody test results


Verified Complaint                             6
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 7 of 36




indicate that in 2020 about 10% of the population in the U.S., or 35 million people, will have

been infected with Covid-19. Using these two estimates for number of deaths and number of

infections (keeping in mind that the number of deaths caused by Covid-19 will likely be more

accurate when excess deaths are recorded and made available to the public at the county level

rather than at the national level), the national mortality rate for Covid-19 is about 0.1%, or the

equivalent of the seasonal flu.

        13. There are over 3,100 counties in the United States. In much the same way the

electoral college was set up by the Framers of the Constitution to help expose and deter election

fraud by preventing fraudulent excess votes in one or two counties from determining the

president by popular vote, demanding that accurate death counts and infection numbers be

reported and made transparent at the county level rather than at the state or national level helps

prevent one or two counties from across the country from inaccurately categorizing Covid-19 as

a “national pandemic.” For example, New York City has a population of 8.4 million or 2.4

percent of the population of the United States, yet New York City claims a whopping 23,000

deaths due to Covid-19, or 15% of all Covid-19 deaths in the United States. If it turns out after

evaluating New York City excess death data (and tossing out the highly inaccurate death

certificate data) that the number of deaths from New York City due to Covid-19 is closer 8,400,

it will have meant that highly inaccurate or fraudulent data from one city alone determined

whether Covid-19 is considered a public health emergency across the entire country. For this

reason plaintiff asserts all public health emergency declarations must be done on a county by

county level. Governor Sisolak’s Directive 024 blanket order for the entire state of Nevada

therefore has no justification unless and until state health officials can show data in every county



Verified Complaint                            7
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 8 of 36




of Nevada results in mortality rates significantly above mortality rates for the seasonal flu. It is

highly unlikely, given even relatively inaccurate death numbers and infection numbers publicly

available at the national level at the CDC for Nevada, that even a single county in Nevada can

show Covid-19 constitutes a public health emergency.



     Four main ways experts and scientists may mislead the public on efficacy of face masks

        14. Even if Covid-19 were to qualify as a public health emergency in a few of the 3100

counties in the United States, there are four main ways health officials and scientists who should

know better may mislead the public on arguments concerning face mask efficacy in these

counties as a means to slow the spread of the disease:


        i) not clearly distinguishing mask use for preventing the inhalation of Covid-19 versus
        mask use for preventing the exhalation of Covid-19

        ii) assuming that everything (droplets and aerosols) exhaled from the mouth of a person
        infected with Covid-19 contains live virus particles capable of causing disease in others
        and also focusing on scientific studies that track the behavior of Covid-19 in aerosols and
        droplets being “exhaled” from machines rather than studies tracking the behavior of
        Covid-19 in aerosols and droplets being exhaled directly from real live infected patients.

        iii) focusing on the small effect masks might have on cutting potential airborne spread of
        Covid-19 alone while ignoring the large effect masks probably have on increasing contact
        or surface spread

        iv) ignoring well-known downsides to wearing masks, such as substantial evidence
        showing that face masks cut down on oxygen intake for the wearers, potentially causing a
        myriad of short term and long term health problems.


        15. Relying on broad scientific consensus is once again the best approach in order to

make the face mask data, arguments, and decisions more manageable and fact-based. For

example, it is scientific consensus that:


Verified Complaint                             8
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 9 of 36




        i) With the exception of top level N95 masks reserved exclusively for health care
        professionals, all other types of masks do little to prevent the mask wearer from inhaling
        Covid-19 aerosols. All face mask arguments should therefore be limited to how well
        masks work at preventing people from exhaling Covid-19 particles into the air, the main
        purpose of face mask requirements by government officials, according to government
        officials.

        ii) The best way to study the exhaled droplets and aerosols of infected people is to
        collect samples of droplets and aerosols directly from infected people, not samples of
        droplets and aerosols created from a machine. In this way the most definitive experiment
        to date concerning mask efficacy was published in April, 2020, and studied droplets and
        aerosols exhaled from real coronavirus patients with and without masks [​Leung, N.H.L.,
        Chu, D.K.W., Shiu, E.Y.C. ​et al.​ Respiratory virus shedding in exhaled breath and
        efficacy of face masks. ​Nat Med​ 26, 676–680 (2020).
        https://doi.org/10.1038/s41591-020-0843-2​]. Facts and data from this study alone should
        be determinative in arguments concerning the efficacy of face masks until this data is
        refuted by further studies. This includes data showing droplets and aerosols from people
        infected with coronaviruses contained no virus particles unless the person coughed,
        suggesting that simply breathing or talking is not enough for infected individuals to
        spread Covid-19 through the air.

        iii) The best way to slow the spread of any respiratory virus like influenza (the seasonal
        flu), rhinoviruses (the common cold), the coronaviruses like Covid-19, is to consider both
        methods of transmission (airborne transmission through the air and surface transmission
        through touch), not just airborne transmission. Face mask arguments tend to focus solely
        on airborne transmission of Covid-19 while ignoring the possible effect mass public face
        mask use has on increased transmission of Covid-19 through contact with contaminated
        surfaces, including an infected mask wearer touching his/her own contaminated mask
        after coughing into the mask or leaking nose mucous into the mask, then spreading the
        contamination to a myriad of public surfaces like shopping cart handles, pin pads, door
        knobs, door handles in the refrigerated foods section of the local grocery store, etc.

        iv) The best way to protect the public from health risks is to not ignore the most obvious
        health risk when making a decision about face masks, namely that face masks decrease
        the amount of oxygen intake for the wearer. The data on oxygen deprivation by masks is
        much more definitive than any data showing masks prevent airborne transmission of
        Covid-19, at least not in a way that can just as easily be achieved by coughing into the
        crook of an elbow.


        16. ​Using this method of scientific consensus to ferret out what is the best data available

concerning the efficacy of face masks, then balancing the pros and cons of masks using the most



Verified Complaint                            9
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 10 of 36




reliable data available, it is clear the best approach to slowing the spread of Covid-19 with

minimal health risk to the public is to instruct the public to:

        i) avoid wearing masks so as not to decrease oxygen intake and so as to not accidentally
        contaminate public surfaces like doorknobs and shopping cart handles after touching a
        mask contaminated with virus particles.

        ii) never cough into a mask and always cough into the crook of the elbow because that is
        the least likely place you will touch with your hands and contaminate your hands with
        virus particles.


This method also happens to be the best way to avoid infringing on plaintiff’s First Amendment

right to free speech and is the method any jurisdiction must follow in order to meet the second

prong of the strict scrutiny standard of review.

        17. Plaintiff asks the court to declare Directive 024 unconstitutional and issue an

injunction barring defendant Aaron Ford from enforcing this law in his capacity as attorney

general of Nevada because Directive 024 fails both prongs of the strict scrutiny standard of

review and because there is a much better way to slow the spread of Covid-19 without impinging

on plaintiff’s right of free speech, namely, banning use of masks by the general public and

instructing the public to cough into the crooks of their elbows. Plaintiff is requesting an

emergency injunctive order because there is a high likelihood the mask requirement in Directive

024 is actually causing greater spread of Covid-19 in the public than decreasing spread.



                                    Jurisdiction and Venue

        18. The court has federal subject matter jurisdiction over this action because it is a

constitutional challenge to a state law that violates the First Amendment to the United States

Constitution, an action which is allowed under ​Ex Parte Young​ 209 U.S. 123 (1908).


Verified Complaint                             10
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 11 of 36




        19. The Northern District of Nevada, Reno Division, is the proper venue for this action

because the violation of plaintiff’s First Amendment right of free speech by Directive 024

occurred when plaintiff was forced to wear a face mask on July 10, 2020, at the Walmart store at

1550 W Newlands Dr. E, Fernley, NV 89408, which is within the jurisdiction of this court.



                                             Standing

        20. The three requirements of standing (i​njury, causation, and redressability) have been

met because ​plaintiff’s right to free speech has been violated (injury), and there is a chance that

she will incur this injury again when she returns to Nevada in the near future on another load

(imminent injury). The injury was caused by Governor Sisolak’s executive order Directive 024

requiring plaintiff to wear a mask while shopping at Walmart in Fernley, NV (causation).

Walmart stores do not require shoppers to wear masks unless there is a local or state order

requiring masks while inside a commercial building. But for Directive 024, Walmart never

would have required plaintiff to wear a face mask. The court can resolve this issue by striking

down Directive 024 as unconstitutional and issuing an injunction barring Nevada Attorney

General Aaron Ford from enforcing the law (redressability).



                                              Parties

        21. Plaintiff Huguette Nicole Young is a commercial tractor-trailer driver covering the

11 western states including Nevada. Plaintiff is also a well-established Ph.D. biochemist who

had been offered a research position to work as a principal investigator at the NIAID in

Bethesda, MD, in 1997 by the director himself, Anthony Fauci. Plaintiff currently has her work



Verified Complaint                             11
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 12 of 36




featured in two different chapters of most biochemistry textbooks as primary author, Huguette

Nicole Pelletier. Plaintiff is also a law school graduate specializing in Constitutional Law.

Plaintiff currently resides in Grand Junction, OR.

        22. Defendant Aaron Ford is the attorney general of Nevada and is responsible for

enforcing all the laws of Nevada, including Directive 024.



                                           Legal Context

        23. The Supreme Court of the United States has adopted three standards of review

concerning constitutional challenges to federal or state laws whenever a claim is made that a

federal or state law violates a constitutional right of a citizen. From least protective of plaintiff’s

rights to most protective of plaintiff’s rights, these three standards of review are: Rational basis,

intermediate, and strict scrutiny, respectively. A rational basis standard means the law must be

rationally related to a legitimate government interest, ​intermediate standard of review means a

law must address an important government interest and must do so by means that are

substantially related to that interest, and strict scrutiny requires ​that the law furthers a compelling

governmental interest and must be narrowly tailored to achieve that interest.​ ​Once a court

determines that a strict scrutiny standard of review must be applied to the law, it is presumed that

the law or policy is unconstitutional, and the government then has the burden of proving that its

challenged law is constitutional.

        24. The more fundamental the right that is being violated by the government, the higher

the standard of review and the greater the chance the law will be struck down as unconstitutional.

Typically, if a right is explicitly stated in the Constitution, such as in the Bill of Rights, a



Verified Complaint                              12
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 13 of 36




violation of that right by the government will draw the highest, strict scrutiny standard of review.

The right to free speech, the basis of this constitutional challenge, is specifically stated in the

United States Constitutional under the First Amendment and therefore draws a strict scrutiny

standard of review.

        25. As mentioned the strict scrutiny standard of review for any law requires a

two-pronged test: 1) The law must address a ​compelling governmental interest, and 2) the law

must be narrowly tailored to achieve that interest. The court may strike down a law if it fails

either prong of this test. However, ​under strict scrutiny a law may also be struck down if it can

be shown there is a less invasive way to achieve the same compelling government interest. For

instance, if the compelling government interest for requiring face masks in public is to decrease

spread of Covid-19 and a better way to achieve that goal, calling on all the most reliable

scientific data as well as relying on basic logic and understanding of human behavior -- all while

simultaneously protecting plaintiff’s First Amendment right to free speech -- is to instruct

anybody coughing in public to cough into the crook of their elbow and specifically ​not i​ nto a

mask, then the court has full authority to strike down Directive 024 as unconstitutional even if

Directive 024 passes both prongs of the strict scrutiny test.

        26. Plaintiff claims Directive 024 fails both prongs of the strict scrutiny test, and even if

Directive 024 were to pass the strict scrutiny standard of review, Directive 024 would still be

unconstitutional because there is a much better way to slow the spread of Covid-19 without

requiring masks and violating plaintiff’s personal rights. That the better way involves requiring

               ​ ear face masks and more specifically, ​not c​ ough into a face mask but instead
people to ​not w

cough into the crook of their arms, only adds to the urgency of striking down Directive 024 as



Verified Complaint                             13
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 14 of 36




soon as possible.

        27. The sad irony is that it is possible Directive 024 might create a public health

emergency where there otherwise would not be one without it. This not only underscores the

urgency for injunctive relief barring Directive 024 and preventing increased spread of Covid-19,

but it reveals how arguments over standard of review are almost a moot point in this case

because mask requirements like Directive 024 probably do not even pass the lowest level of

review for a law - the rational basis standard of review. If face masks most likely increase the

spread of Covid-19 as plaintiff asserts, there is no rational basis for Governor Sisolak and the

State of Nevada to issue an order that does the opposite of what it set out to achieve, and

Directive 024 does not even pass the rational basis of review.

                                               Facts

                      Requirements for a public health emergency in Nevada

        28. On June 24, 2020, Governor of Nevada Steve Sisolak issued Directive 024 requiring

anybody in the state of Nevada to wear a face mask while in public, with a few exceptions under

which plaintiff does not qualify. In issuing Directive 024 Governor Sisolak invoked the Nevada

Revised Statutes (NRS) 414, Declaration of Emergency, which grants broad powers to the

governor of Nevada to issue orders to protect the public in cases of disaster.

        NRS 414.0335 defines disaster as:

        An occurrence or threatened occurrence for which, in the determination of the Governor,
        the assistance of the Federal Government is needed to supplement the efforts and
        capabilities of state agencies to save lives, protect property and protect the health and
        safety of persons in this state, or to avert the threat of damage to property or injury to or
        the death of persons in this state.


        NRS 414.0335 defines emergency as:


Verified Complaint                             14
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 15 of 36




        An occurrence or threatened occurrence for which, in the determination of the Governor,
        the assistance of state agencies is needed to supplement the efforts and capabilities of
        political subdivisions to save lives, protect property and protect the health and safety of
        persons in this state, or to avert the threat of damage to property or injury to or the death
        of persons in this state.



                           Viruses are rarely both deadly and contagious

        29. A virus that is highly contagious but is not very deadly, such as the flu, will not

qualify as a public health disaster under NRS 414.0335.

        30. A virus that is very deadly but is not very contagious, such as HIV-1, will not

qualify as a public health disaster under NRS 414.0335.

        31. Only a virus that is both deadly and contagious will qualify as a public health disaster

under NRS 414.0335. Due to the nature of viruses (e.g., it is not beneficial for a virus to kill its

host, so many viruses mutate quickly to be less deadly), it is very rare for a virus to be both

deadly and contagious. The only virus commonly cited as being both deadly and contagious is

the Spanish Flu from 1918, which was contagious only because of extremely poor hygiene and

not a lot of indoor plumbing in that time period. It is doubtful the Spanish Flu would have the

same disastrous impact today.

        32. The court is expected to base its decisions on facts, reason and logic, not hysteria. If

the systematic, fact-based approach to reviewing Covid-19 data outlined here is used, the court

will likely determine that Covid-19 is very similar to other coronaviruses that have been around

for decades, i.e., contagious but not very deadly - much like the flu.



                     How a lay person can tell if a virus is deadly or contagious




Verified Complaint                             15
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 16 of 36




        33. Any lay person, politician, or judge can evaluate if a virus is deadly or contagious by

requesting only two numbers from health officials: 1) The number of people who have died

from the virus, and 2) the number of people who have been infected with the virus. Scientists

divide the number of deaths by the number of infections, then multiply the resulting number by

100 to get a number called the mortality rate, which is reported at a %. The higher the mortality

rate, the more deadly a virus. Relatively innocuous viruses like the flu and Covid-19 have a

mortality rate of 0.1% to 1%. Intermediate viruses have a mortality rate in the 1% to 10% range,

and the most deadly viruses have mortality rates that are greater than 10%.

        34. It may sound ominous for a state health official to say 300 people in Nevada will die

from Covid-19 in 2020 (the current most accurate estimate) until the state health official is then

forced to admit that 3,000 people in Nevada will be infected with Covid-19 in 2020 (the current

most accurate estimate), putting Covid-19 on par with the flu in number of deaths caused and

number of people infected, i.e., both the flu and Covid-19 have a mortality rate of close to 0.1%

and both will have infected about 3,000 in Nevada in 2020, meaning that while both the flu and

Covid-19 are contagious viruses, neither is a particularly deadly virus.

        35. Most hysteria over Covid-19 comes from health officials (who should know better)

purposely skewing data for the number of people who have died from Covid-19 or for the

number of people infected by Covid-19. They skew the numbers to inflate the number of people

who have died or deflate the number of people infected so the end result is a relatively high

mortality rate (in the range of 1% to 5%) that inaccurately suggests Covid-19 is relatively more

deadly than the flu.




Verified Complaint                            16
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 17 of 36




                     How to obtain accurate death numbers - counting excess deaths

        36. Most inaccuracies in reports of the number of deaths due to Covid-19 come from

death certificates that incorrectly list Covid-19 as the primary cause of death. Everybody has

heard of the story of the person hit by a bus who subsequently tested positive for Covid-19 and

was listed and counted as a Covid-19 death. Whether this report is true or not is, fortunately, of

little consequence because for years scientists have anticipated these types of inaccuracies on

death certificates and instead relied on something called “excess deaths” to get a more accurate

picture of the number of deaths caused by various disasters, including epidemics. This is best

explained by the CDC on its website showing weekly excess death numbers for the United

States, stating:

        “Counts of deaths from all causes of death, including COVID-19, are presented. As some
        deaths due to COVID-19 may be assigned to other causes of deaths (for example, if
        COVID-19 was not diagnosed or not mentioned on the death certificate), tracking
        all-cause mortality can provide information about whether an excess number of deaths is
        observed, even when COVID-19 mortality may be undercounted. Additionally, deaths
        from all causes ​excluding COVID-19 ​were also estimated. Comparing these two sets of
        estimates — excess deaths with and without COVID-19 — can provide insight about
        how many excess deaths are identified as due to COVID-19, and how many excess
        deaths are reported as due to other causes of death. These deaths could represent
        misclassified COVID-19 deaths, or potentially could be indirectly related to the
        COVID-19 pandemic (e.g., deaths from other causes occurring in the context of health
        care shortages or overburdened health care systems).” (From “Excess Deaths Associated
        with COVID-19” at https://www.cdc.gov/nchs/nvss/vsrr/covid19/excess_deaths.htm)

        37. Calculations for excess deaths can be very complicated or very simple, but the

overall underlying theory of calculating excess deaths is the same, once again best explained by

the CDC as follows:

        “Estimates of excess deaths can provide information about the burden of mortality
        potentially related to the COVID-19 pandemic, including deaths that are directly or
        indirectly attributed to COVID-19. Excess deaths are typically defined as the difference
        between the observed numbers of deaths in specific time periods and expected numbers
        of deaths in the same time periods. This visualization provides weekly estimates of

Verified Complaint                              17
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 18 of 36




        excess deaths by the jurisdiction in which the death occurred. Weekly counts of deaths
        are compared with historical trends to determine whether the number of deaths is
        significantly higher than expected.” (From “Excess Deaths Associated with COVID-19”
        at https://www.cdc.gov/nchs/nvss/vsrr/covid19/excess_deaths.htm)

        38. While the CDC uses a somewhat complicated calculation for excess deaths, plaintiff

prefers the simplest version because any lay person, politician, or judge can understand it: Total

number of deaths expected from all causes for the year 2020 in a particular jurisdiction is

estimated from averaging the total number of deaths from the previous five years, i.e., 2015,

2016, 2017, 2018, and 2019. This expected number deaths is compared to the actual number

deaths in the jurisdiction. If there are more deaths than expected in 2020, these deaths are

termed “excess deaths” and, depending on where the excess deaths came from, may be attributed

either to the Covid-19 epidemic or to a larger than expected number of people dying from cancer

or heart attacks because of poor access to medical facilities due to the shut down.

        39. While total death numbers at the county level are typically accumulated and reported

at the end of the year, given the importance of these numbers in allowing politicians to make the

most informed decisions about public health issues surrounding Covid-19, these numbers must

be made publicly available immediately for public scrutiny.

        40. Data on excess deaths in the U.S. as reported by the CDC on July 21, 2020, was

showing extreme overreporting of deaths due to Covid-19 for April and May, 2020, as was

evidenced by large drops in total deaths in the U.S. that were far below expected total death

numbers being reported from June to mid-July, 2020 (Figure 1). By July 23, 2020, however, the

same graph had been “updated” by the CDC so that the data that was showing well below

average death counts in the U.S. for June and July, 2020, had disappeared and the new graph

appeared as though there was a possible “second spike” of Covid-19 deaths showing up in the


Verified Complaint                            18
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 19 of 36




data instead (Figure 2).

Figure 1. Weekly number of deaths as reported by the CDC from a select number of causes (not
from all causes as erroneously claimed at the top of the graph), as of July 21, 2020, from “Excess
Deaths Associated with COVID-19” available at
https://www.cdc.gov/nchs/nvss/vsrr/covid19/excess_deaths.htm.




Figure 2. Weekly number of deaths as reported by the CDC from a select number of causes (not
from all causes as erroneously claimed at the top of the graph), as of July 23, 2020, from “Excess
Deaths Associated with COVID-19” available at
https://www.cdc.gov/nchs/nvss/vsrr/covid19/excess_deaths.htm.




Verified Complaint                           19
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 20 of 36




                41. The CDC may claim that there is a large time gap between a death and the

death being reported to the CDC so that the most recent bars measuring excess deaths for 2020

on the CDC excess death charts are usually under-reported, but the graphs shown here

purportedly take this into account, according to the CDC, and have included a weighting factor

that makes up for this time gap problem. This highlights another problem with CDC data: CDC

calculations are so complicated and have so many unknown fudge factors that it is nearly

impossible to judge how accurate their various models and predictions really are. For instance,

the graphs from the CDC website reported here do not even use total deaths from all causes as

required for the most accurate excess death numbers but instead only totalled the number of

deaths from a select number of related causes like flu or cold. These are not true “excess death”

numbers because these charts would not expose outright fraud outlined above where a person

dying of a bus accident is listed as a Covid-19 death. Deaths caused by accidents are

conveniently missing from the CDC data.




Verified Complaint                           20
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 21 of 36




        42. Inaccuracies and fraud in data reported by the CDC is well documented elsewhere,

most notably by Dr. Pam Popper in her almost daily postings on the subject at various online

social media outlets (​https://wellnessforumhealth.com/about/pamela-popper/​). This has led to

tremendous loss in faith in the CDC by the general public as well as by public officials at the

state and local level, most likely prompting a recent decision by the Trump Administration to

order all data on Covid-19 related data, including death numbers and test results, to be reported

directly to the White House through the Department of Health and Human Services (HHS) as

opposed to being reported to the CDC (See “​Trump administration cuts CDC out of data

collection on hospitalized COVID-19 patients,” from USA Today on July 15, 2020, at

https://www.usatoday.com/story/news/health/2020/07/15/trump-administration-orders-hospitals-

not-send-covid-19-data-cdc/5441730002/​).

        43. All this underscores plaintiff’s repeated requests that all Covid-19 related data,

including death numbers and test results, be made available to the public immediately at the

county level showing detailed death counts from each hospital or city coroner. Data that is

available in this manner for public scrutiny allows inaccuracies and possible fraud to be exposed

and corrected right at the source. This type of transparency should be required before any public

health emergencies can be declared or extended at either the county or the state level, especially

now that we have been dealing with the Covid-19 disease for over six months and know a lot

more about it.



              How to obtain an accurate number of people infected -- antibody testing

        44. The most accurate way to obtain the number of people infected by a virus like



Verified Complaint                            21
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 22 of 36




Covid-19 is with antibody testing. Antibody tests are sometimes called serum or serology tests

because the test uses a blood sample, usually a pinprick on the finger. A positive antibody test

means the person tested has already had the virus in the past and has recovered, many times

without even realizing he/she had the disease.

        45. At the start of an outbreak antibody tests can be relatively inaccurate, but they very

rarely give an overestimate of the number of people infected. Even early, inaccurate antibody

tests are therefore useful because they give a ballpark lower estimate of the number of people

infected by a virus in a given jurisdiction.

        46. As more people contract Covid-19 and recover from mild to no symptoms without

even realizing they had contracted the disease, and as antibody tests become more accurate,

subsequent antibody testing typically shows an increase in the percent of the population thought

to have already been infected with Covid-19. As an example early, inaccurate antibody testing

by Stanford University scientists in March and April of 2020 in Santa Clara County, CA,

estimated that about 3% of the population in that county, or about 60,000 people, had already

been infected with Covid-1 (“​COVID-19 Antibody Seroprevalence in Santa Clara County,

California” at​ ​https://www.medrxiv.org/content/10.1101/2020.04.14.20062463v2​). A month later

in April and May, 2020, a slightly more accurate antibody test on a population that had probably

been slightly more infected by Covid-19 by that time estimated about 5% of the population, or

500,000 people, in Los Angeles County, CA, had been infected with Covid-19 and had already

recovered [“​Seroprevalence of SARS-CoV-2–Specific Antibodies Among Adults in Los Angeles

                                             ​ MA. 2​ 020;323(23):2425-2427.
County, California, on April 10-11, 2020”, ​JA

doi:10.1001/jama.2020.8279 available at



Verified Complaint                             22
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 23 of 36




https://jamanetwork.com/journals/jama/fullarticle/2766367​]. By June and July of 2020, CDC

antibody testing revealed as high as 7% of the population had already been infected by Covid-19

in New York, New Jersey, and Connecticut (“​Seroprevalence of Antibodies to SARS-CoV-2 in

10 Sites in the United States, March 23-May 12, 2020,” ​JAMA Intern Med. ​Published online July

21, 2020. doi:10.1001/jamainternmed.2020.4130). Recent estimates from CDC scientists

working with ongoing antibody testing put the number of people infected by Covid-19 at as

much as 10% to 15% of the population, or ten times higher than results obtained from RT-PCR

tests alone (“​CDC Antibody Study: Number Infected by COVID-19 in State 6 Times Higher

Than Reported” avaliable at

https://hartfordhealthcare.org/about-us/news-press/news-detail?articleid=26868&publicId=395).



        As of June 24, 2020, Covid-19 was not a public health disaster in any county in Nevada

        47. As of June 24, 2020, the date Directive 024 was issued by Governor Steve Sisolak to

address a purported public health disaster, the best data publicly available on Covid-19 showed

that about 300 people will die from Covid-19 in the state of Nevada in 2020 (¼ of the current

number of deaths expected based on inaccurate death certificates) and about 3,000 people will

have been infected by Covid-19 during this same time period assuming about 10% of the

population will have contracted Covid-19, numbers that are very similar to the flu, resulting in a

mortality rate of 0.1% for Covid-19 in Nevada, as predicted by top U.S. health officials in

February, 2020.

        48. The government may argue that these numbers are inaccurate, but it is not up to

plaintiff to establish the mortality rate of Covid-19 in Nevada. Once it has been shown that



Verified Complaint                           23
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 24 of 36




Directive 024 must pass the strict scrutiny standard of review for violating plaintiff’s First

Amendment right to free speech, the burden of proof shifts to the government to establish the

most accurate mortality rate possible for Covid-19 in every county in Nevada and to establish

that the mortality rate in every county in Nevada justifies the claim of a public health emergency,

thereby meeting the first prong of the strict scrutiny standard and review that requires a

compelling government interest in violating plaintiff’s civil liberties. Simply repeating talking

points coming from health officials thousands of miles away in Washington, D.C., that Covid-19

is a public health emergency is too vague to pass strict scrutiny.

        49. Without providing the court and the public readily available data showing evidence

to the contrary that mortality rates for Covid-19 in Nevada are most likely akin to the seasonal

flu, no city, county, state or public official in Nevada can declare a public health disaster under

NRS 414.0335. With no public health disaster, there is no compelling government interest to

require citizens like plaintiff to wear face masks in public under Directive 024, and Directive 024

fails the first prong of the strict scrutiny standard of review.



                Masks most likely increase spread of Covid-19 through increases in public
                               contact with contaminated surfaces

        50. As with death counts and number of people infected, plenty of Covid-19 experts

promote misleading data on mask efficacy. Approaching all arguments concerning face mask

efficacy in the following manner should help lay people, politicians, and judges approach the

issue with fact-based decision making rather than the hysteria that has been all too common.



                     Eliminate all research papers arguing face masks prevent the
                         mask wearer from becoming infected with Covid-19

Verified Complaint                              24
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 25 of 36




        51. Face mask orders are not meant to protect the face mask wearer from becoming

infected with Covid-19 but are instead meant to prevent the face mask wearer from spreading the

disease. There is broad scientific consensus on this point. However, that this is still a big area of

confusion in the general population, as well as among politicians and judges, is yet another

argument against broad, sweeping face mask orders because such orders may give the public a

false sense of security that masks protect them from contracting Covid-19. Face mask orders

may also mislead the public into believing the primary mode of spread for Covid-19 is through

the air when this is far from being established scientifically, despite current claims from the CDC

otherwise (see “CDC updates COVID-19 transmission webpage to clarify information about

types of spread” available at

https://www.cdc.gov/media/releases/2020/s0522-cdc-updates-covid-transmission.html​).

        52. Birx expressed concerns over masks creating a false sense of security several times

when this issue was raised by a reporter during a press briefing on April 2, 2020, before the CDC

had yet to issue its recommendation on face masks for the general public:

        Reporter: “Groups are differing in guidance (on masks). The W.H.O. and even
        the surgeon general have talked about various studies that show that masks, maybe in
        addition to not even being helpful in protecting people, may actually increase the rates of
        illness because people touch the masks and then they touch themselves. Can you talk a
        little about the evolution (of the CDC guidance for masks) on this?”

        Birx: “Let me just say one thing (about masks): The most important thing is social
        distancing and washing your hands. We don’t want people to get an artificial sense of
        protection because they are behind a mask. Because if they are touching things,
        remember your eyes are not in the mask, so if you’re touching things and then touching
        your eyes, you’re exposing yourself in the same way. So we don’t want people to feel
        like, ‘Oh, I’m wearing a mask. I’m protected, and I’m protecting others. You may be
        protecting others, but don’t get a false sense of security that that mask is protecting you
        exclusively from getting infected because there are other ways that you can get infected
        because the number of asymptomatic and mild cases that are out there. And so this
        worries us, and it’s why the debate is continuing about the mask. Because we don’t want,

Verified Complaint                            25
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 26 of 36




        when we’re trying to send a signal that every single person in the country needs to stay
        six feet away from everybody, that needs to be washing their hands constantly and know
        where their hands are, to send a signal that a mask is equivalent to those pieces. So when
        the advisory comes out it will be an additive piece, if it comes out, rather than saying this
        is a substitute for. And we want to make sure everybody understands it is not a substitute
        for the presidential guidelines that have already gone out. And to be absolutely clear
        about that.” (“April 2, 2020 | Members of the Coronavirus Task Force Hold a Press
        Briefing”, at ​https://www.youtube.com/watch?v=aZLttfUwSk8​ , starting at time marker
        3:09:11)

        53. All arguments and research papers trying to establish that masks help to prevent the

wearer from contracting Covid-19 should be eliminated from the conversation as there is strong

scientific consensus that this is not the case, especially for the masks being used by the general

public that are not top level masks like N95 masks used by medical professionals. Also, the

common argument heard from most lay people, politicians, and judges that “masks can’t hurt” is

completely refuted by Birx, who revealed the true reason why the mask recommendation was

delayed for so long by the CDC: Issuing a recommendation for masks may cause greater spread

of Covid-19. This contradicts later claims by Fauci that the recommendation for masks by the

CDC took so long to come out because the CDC did not want a run on N95 masks that were in

short supply at the time (“Fauci: why the public wasn't told to wear masks when the coronavirus

pandemic began. The infectious disease expert also discussed why they are necessary” from

https://thehill.com/changing-america/well-being/prevention-cures/502890-fauci-why-the-public-

wasnt-told-to-wear-masks​, June 16, 2020). This explanation does not pan out given a majority of

the population was well aware the mask recommendation from the CDC would refer to things

like bandanas and low quality masks that some people were already using at the time. Even

reporters were well aware as early as March, 2020, that the real reason the CDC was delaying

mask recommendations may be the possibility that Covid-19 spread predominantly through



Verified Complaint                             26
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 27 of 36




surface contacts and not through airborne transmission, an issue that has yet to be resolved:

        Reporter: “On the masks, maybe for the doctors, is the reason why there is no CDC
        recommendation for the public to wear masks is because they meant to say reserve the
        masks for the medical workers or is it because the virus is not primarily transmitted
        through the air.” (“March 31, 2020 | Members of the Coronavirus Task Force Hold a
        Press Briefing,” https://www.youtube.com/watch?v=e9v8ZZd1P0M, at time marker
        3:40:42) (This question was not answered).

        54. It is important to note that all the worst fears Birx discussed about

miscommunications with the public regarding masks have come to fruition as politicians have

rushed to hand down sweeping mask orders without educating the public to be more cognizant of

everything they are touching while wearing a mask and especially to avoid touching their own

masks. It does not take a massive double-blind study to observe in any Walmart store across the

county that these very important directives are being completely ignored by the general public

(or more accurately, were never received by the public in the first place), including plenty of

examples of Walmart employees who touch their masks and then proceed to touch almost

everything in the store, from restocking shelves to bagging groceries at checkout.



                     Eliminate all research papers that do not collect exhaled aerosol
                           and droplet samples directly from infected patients

        55. The two biggest myths concerning airborne transmission of Covid-19 promulgated

by scientists who should know better are: 1) That everything that comes from the mouth of a

person infected with Covid-19 contains live Covid-19 virus particles capable of causing

infections in others, and 2) live Covid-19 virus particles capable of causing infections in others

can travel long distances through the air in the form of tiny, dried out dust particles.

        56. When people breathe, talk, cough, or sneeze they expel droplets and aerosols through



Verified Complaint                               27
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 28 of 36




their mouths. Droplets are tiny spheres of water that fall directly to the ground within a few feet

of the person expelling them, usually within a second or two after being expelled. Aerosols are

much smaller droplets of water that are so small they don’t actually fall to the ground right away

and can float further than a few feet after being expelled. However, because of their small size,

aerosols also dry out very quickly and turn into tiny dust particles of dried out virus or bacteria

(if any present) and salts, also usually within a second of being expelled from the mouth.

        57. In 1934 a researcher by the name of W.F. Wells was the first person to publish a

paper that described disease spread through the air in terms of droplets versus aerosols (which he

termed droplet nuclei) (“On Air-borne Infections: Study II. Droplets and Droplet Nuclei”, W. F.

Wells, ​American Journal of Epidemiology,​ Volume 20, Issue 3, November 1934, Pages 611–618,

https://doi.org/10.1093/oxfordjournals.aje.a118097). Dr. Wells was also one of the first people

to stress that just because some droplets or aerosols may contain some virus or bacteria particles,

it does not mean the virus or bacteria is alive or capable of causing disease in others. This was

particularly true in aerosols since all living things require water to live, and once something like

a virus or a bacteria “dries out”, it is a bit like an egg getting scrambled -- it is difficult, if not

impossible, for the virus or bacteria to go back to the way it was just by adding water. According

to Wells, a person with tuberculosis (TB) who coughs without covering his mouth expels

droplets that may or may not contain live TB bacteria capable of causing disease in others, but

these droplets fall to the floor within a few feet of the infected person in about a second. The

infected person also expels aerosols that may or may not contain live TB bacteria capable of

causing disease, but these aerosols dry out so fast, also in about a second, that it is questionable

the dust particles that are left contain enough live TB bacteria to cause disease.



Verified Complaint                               28
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 29 of 36




        58. In 1934 researchers used crude methods, like placing petri dishes full of culture

around a person infected with TB, to detect if droplets or aerosols being expelled from an

infected patient contained live TB particles capable of spreading disease. In agreement with Dr.

Wells’ theories on droplets and aerosols, results of these experiments showed only the petri

dishes placed within a foot or two of the coughing TB patient showed any signs of live TB

bacteria being exhaled by the patient, i.e., if the patient was expelling aerosols with live TB

bacteria, there was no evidence the bacteria survived long enough to travel beyond just a foot or

two from the patient. Wells did not rule out that aerosols containing enough live TB bacteria to

cause disease could travel long distances from the coughing TB patient - he only conceded that if

they were present, the current methods of detection were not sensitive enough to establish it.

        59. Fast forward 85 years later to 2020, and even with much more advanced methods of

detection there are still no definitive studies showing any virus particles (flu, cold, Covid-19) that

are capable of traveling long distances from an infected person in the form of dried out aerosol

dust particles and yet still remain alive and capable of causing disease. In fact the most

definitive paper to date regarding the efficacy of masks in slowing the spread of various viruses

including coronaviruses ​[​Leung, N.H.L., Chu, D.K.W., Shiu, E.Y.C. ​et al.​ Respiratory virus

shedding in exhaled breath and efficacy of face masks. ​Nat Med​ 26, 676–680 (2020).

https://doi.org/10.1038/s41591-020-0843-2​] ​indicates a person infected with a coronavirus in

particular must cough to produce droplets or aerosols that contain any form of the virus, dead or

alive. Coronavirus patients who did not cough during the 30 minute time frame of the

experiment produced droplets and aerosols that had no detectable traces of coronavirus,

rendering moot the entire argument about whether Covid-19 could travel long distances in the



Verified Complaint                             29
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 30 of 36




form of a dried out aerosol dust particle from an infected person who was just breathing and

talking because there are no virus particles to test, dead or alive. These results also render moot

any arguments for the efficacy of masks in slowing the spread of Covid-19 from infected people

who are just breathing or talking, once again because there are no Covid-19 particles for the

mask to stop in the first place. This is in agreement with reports from the World Health

Organization that asymptomatic spread of Covid-19 (i.e., spread of Covid-19 from people who

are not coughing) appears to be very rare:

        “From the data we have, it still seems to be rare that an asymptomatic person actually
        transmits onward to a secondary individual,” Dr. Maria Van Kerkhove, head of WHO’s
        emerging diseases and zoonosis unit, said at a news briefing from the United Nations
        agency’s Geneva headquarters. “It’s very rare.” The virus is primarily spread via
        respiratory droplets when someone coughs or sneezes or if they touch a contaminated
        surface, scientists say. (From “Asymptomatic spread of coronavirus is ‘very rare,’ WHO
        says,” available at
        https://www.cnbc.com/2020/06/08/asymptomatic-coronavirus-patients-arent-spreading-n
        ew-infections-who-says.html, June 8, 2020)


        60. According to the most definitive study on the efficacy of masks in slowing the spread

of Covid-19 (​supra)​ , masks are useless in stopping the spread of Covid-19 in infected

individuals who are only breathing or talking. Masks are only possibly effective at blocking the

spread of Covid-19 droplets and aerosols when an infected person coughs, and even this is not

definitive because the study never measured if the virus particles collected in these droplets or

aerosols were even alive. In addition, this method of prevention of spread of Covid-19 (blocking

aerosols and droplets of an infected person who is coughing from being spread long distances) is

just as easily achieved by having the infected individual cough into the crook of their elbow.

Given the high probability of increased spread of Covid-19 from people touching their

contaminated masks (​infra​), coughing into the crook of the elbow is in fact the preferred method


Verified Complaint                            30
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 31 of 36




of slowing the spread of Covid-19 over mask use.



Eliminate mask arguments that do not take into account increased risk of spread through surfaces

        61. Substantial evidence has already been presented that the main reasons for the CDC

and for health advisors like Birx to delay mask recommendations until as late as April, 2020, was

concern over possible increased spread of Covid-19 through surfaces because of the high chance

that many infected people handling their own contaminated masks could unknowingly spread the

disease to large numbers of people by touching public surfaces. Birx expressed alarming

concern over this form of surface spread of Covid-19 on several occasions during press briefings.

In addition to what has already been presented (​supra​), Birx made the following additional

comments on the subject of surface spread:

        On March 23, 2020:​ “You have to assume that everyone you are interacting with could be
        positive, and that gets into the handwashing piece, and that gets into the other piece we
        talked about, is surfaces. I think until we really figure out respiratory transmission versus
        the surface transmission and this hard surface transmission, not fabric, will be really
        critical because that is a way the virus could spread on subways or metros, where people
        would be holding on to things that other people had recently held onto. So that’s the real
        question.” (“March 23, 2020 | Members of the Coronavirus Task Force Hold a Press
        Briefing,” https://www.youtube.com/watch?v=yC_L2ae5l3Y, starting at time marker
        2:15:40)

        On March 23, 2020:​ “So we’re learning a lot about social distancing and respiratory
        diseases, and I think those are the discussions we have to have in the future, in what you
        were talking about in changing our whole behavioral patterns in what we touch and being
        cognizant of that. I remember when I was worried Saturday morning. I was trying to
        think, What all did I touch on Friday? Did I touch a doorknob? Did I do this? Did I do
        that? Did I not wash my hands? You go through this whole piece. Did I touch my face by
        accident? I think this awareness that we all now have that we didn’t have before, where
        we would’ve pushed through that door or turned that doorknob because we were in such
        a hurry. Now I think all of us think twice, and all of you think twice.” (“March 23, 2020 |
        Members of the Coronavirus Task Force Hold a Press Briefing,”
        https://www.youtube.com/watch?v=yC_L2ae5l3Y, starting at time marker 2:40:56)

        On April 2, 2020:​ “It’s every American that has to make these changes, and I know they

Verified Complaint                            31
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 32 of 36




        are really hard. I know it’s hard to remember. I mean, I have to say to myself every day
        because I’m around very important people to, like, never touch anything, and I’m just
        like paranoid now about touching things, and I’m sure you are, too.” ​(“April 2, 2020 |
        Members of the Coronavirus Task Force Hold a Press Briefing,”
        https://www.youtube.com/watch?v=aZLttfUwSk8, starting at time marker 3:49:10)

        62. It is clear that as of April, 2020, a major concern for health advisors at the CDC and

on the Coronavirus Task Force was surface spread of Covid-19. There has been no data since

April, 2020, to suggest surface spread of Covid-19 should not continue to be a major concern at

the CDC and may even be a primary method of transmission of the virus over airborne

transmission. ​These valid concerns over surface spread have been mostly ignored in the hysteria

over masks in attempting to prevent less well-documented, probably less substantial spread of

Covid-19 through the air. None of these concerns about surface spread by Birx and the CDC

have been relayed to the public whenever face mask orders have been mandated by local or state

governments.

        63. While there is no evidence that masks help to decrease spread of Covid-19 in a way

that can not be achieved just as easily as by having infected people cough into the crooks of their

elbows, there is substantial evidence that masks most likely increase surface spread of Covid-19

and that this should still be a major concern for the CDC as well as for any politicians issuing

blanket face mask orders at the state and local level based solely on CDC recommendations.



  Evidence of possible decrease in oxygen intake for mask wearers must be included to refute
                             arguments that masks are “harmless”

        65. One of the main arguments in favor of face mask orders in the supposed absence of

data on how Covid-19 may be transmitted is that mandating masks has no downside. Blatant

rights violations aside, this is certainly not the case when concerns over masks inadvertently


Verified Complaint                            32
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 33 of 36




causing increased surface spread of Covid-19 are taAaron into account (​supra)​ . Another

possible downside is the effect masks may have on decreasing oxygen intake for the mask

wearer, among other health risks studied concerning masks. Most of the studies in this area have

been carried out on special N95 masks worn by health care professionals, but there is no reason

to assume that other types of masks being mandated by the government for public use do not

pose at least some risk in this area, a risk that should not be completely ignored in debates over

face mask orders, as is the currently happening.

        66. Plaintiff discloses that none of the publications listed below have been critically

reviewed by plaintiff. The arguments presented here have been copied in large part from a face

mask challenge filed in the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach

County, Florida by the Florida Civil Rights Coalition. That lawsuit is available for public

viewing at

https://www.floridacivilrights.org/florida-civil-rights-coalition-files-civil-rights-action-seeking-d

eclaratory-judgment-and-permanent-injunction-against-unconstitutional-palm-beach-county-mas

k-mandate/​22.

    -   A recent study involving 158 healthcare workers aged 21 to 35 years of age found that
        81% developed headaches from wearing a face mask. JJY et al. (2020) "Headaches
        Associated with Personal Protective Equipment A Cross Sectional Study Among
        Frontline Healthcare Workers ​During COVID-19," Journal of Head and Face Pain, May
        2020, Vol. 60 Issue 5; 864-877. ​See:
        https://headachejournal.onlinelibrary.wiley.com/doi/full/10.1111/head.13811.


    -   Researchers examined the blood oxygen levels in 53 surgeons using an oximeter,
        measuring blood oxygenation before surgery as well as at the end of surgeries. It was
        discovered that surgical masks reduced the blood oxygen levels (pad) significantly. The
        longer the duration of wearing the mask, the greater the fall in blood oxygen levels.
        Bader A et al. (2008) "Preliminary report on surgical mask induced deoxygenation during


Verified Complaint                            33
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 34 of 36




        major surgery," Neurocirugia 2008;19:12-126.


    -   People with cancer who are forced to wear masks are at further risk from prolonged
        hypoxia as the cancer grows best in a microenvironment that is low in oxygen. Low
        oxygen also promotes inflammation which can promote the growth, invasion and spread
        of cancers. Blaylock RL. (2013) "Immunoexcitatory mechanisms in glioma proliferation,
        invasion and occasional metastasis," Surg Neurol Inter January 29, 2013; 4:15. See:
        https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3589840/; see also Aggarwal BB. (2004)
        "Nuclear factor-kappaB: The enemy within," A Cell Press Journal September 1, 2004,
        Vol. 6, Issue 5; 203-208. See
        https://www.cell.com/cancer-cell/fulltext/S1535-6108(04)00244-2.


    -   Based on Australian respirator design standards, it is evident that speech could contribute
        to inspired CO2 exceeding the maximum allowable concentrations in inspired air."
        Smith, C. et al. (2013) "Carbon Dioxide rebreathing in respiratory protective ​devices,
        influence speech and work rate in full face mask," Ergonomics. 2013; Vol. 56, Issue 5.
        See https://www.tandfonline.com/doi/abs/10.1080/00140139.2013.777128.


    -   Wearing N95 masks results in hypooxygenemia and hypercapnia which reduce working
        efficiency and the ability to make correct decisions...dizziness, headache, and short of
        breath are commonly experienced by the medical staff wearing N95 masks. The ability to
        make correct decisions may be hampered, too. The purpose of the study was therefore to
        evaluate the physiological impact of N95 masks on medical staff.” Clinical Trial
        NCT00173017 “The Physiological impact of N95 mask on medical staff" June 2005. See
        https://clinicaltrials.gov/ct2/show/NCT00173017.


    -   It can be concluded that N95 and surgical facemasks can induce significantly different
        temperatures and humidity in the microclimates of facemasks, which have profound
        influences on heart rate and thermal stress and subjective perception of discomfort." Y.
        Li, at el. (2005) "Effects of wearing N95 and surgical facemasks on heart rate, thermal
        stress and subjective sensations," Int Arch Occup Environ Health. 2005; 78(6): 501-509.
        Published online 2005 May. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7087880/.


    -   Wearing a facemask, may cause physiological changes to the Nasal Cavity and
        statistically significant heart rate and thermal stresses. Zhu, J. et al. (2014) "Effects of
        long-duration wearing ​of N95 respirator and surgical facemask: a pilot study," Lung

Verified Complaint                              34
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 35 of 36




        Pulmonary and Respiratory ​Research. November 22 2014; EISSN: 2376-0060.
        https://medcraveonline.com/JLPRR/effects-of
        long-duration-wearing-of-n95-respirator-and-surgical-facemask-a-pilot-study.html.



                                           Conclusion

        Executive order Directive 024 requiring all citizens to wear a face mask while out in

public violates plaintiff’s First Amendment right to free speech and fails both prongs of the strict

scrutiny standard of review because government has not shown the Covid-19 disease qualifies as

a public health emergency under NRS 414.0335 in any county in Nevada and because face

masks most likely only work to increase the spread of Covid-19 through surface spread. In

addition face masks may pose health risks to mask wearers by decreasing oxygen intake. A

better way to slow the spread of Covid-19 that eliminates possible increases in contact spread,

lowers health risks caused by decreased oxygen intake, and protects plaintiff’s right to free

speech is to instruct citizens to cough into the crook of their elbow rather than into a mask.



                                        Prayer for relief

WHEREFORE, plaintiff respectfully prays that the court:

            1. Enter a declaration that Directive 024 is unconstitutional and void

            2. Enter a preliminary and permanent injunction barring defendant Aaron Ford from

                enforcing Directive 024 against plaintiff

            3. Enter a judgement for plaintiff

            4. Award fees and costs to plaintiff

            5. Grant such further and other relief as the court deems just and proper.



Verified Complaint                            35
     Case 3:20-cv-00452-RCJ-WGC Document 1-1 Filed 08/03/20 Page 36 of 36




                                          Verification

        I, Huguette Nicole Young, am the plaintiff in the above-entitled action. I have read the

foregoing and know the contents thereof. The same is true of my own knowledge, except as to

those matters which are therein alleged on information and belief, and as to those matters, I

believe it to be true. I declare under penalty of perjury that the foregoing is true and correct and

that this declaration was executed at Reno, NV.




DATED: 08/02/2020

                                   ___________​_/s/Huguette Nicole Young_​_____________

                                                   Huguette Nicole Young, Ph.D.




Verified Complaint                            36
